 



EXHIBIT 10.27
SEVERANCE AGREEMENT AND RELEASE
          The following is an agreement between C. Thomas Murrell III
(“Mr. Murrell”) and First Financial Bancorp (“FFBC”) regarding Mr. Murrell’s
termination from employment.
     WHEREAS, Mr. Murrell is a party to an Employment Agreement with FFBC
effective April 30, 2005, (hereinafter “Employment Agreement”,) and FFBC is
terminating his employment pursuant to Section 4(a) of the Employment Agreement;
and
     WHEREAS, the parties desire to resolve all issues related to Mr. Murrell’s
employment with FFBC, his Employment Agreement and his termination; and
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, FFBC and Mr. Murrell agree as follows:
     1. Pursuant to the Employment Agreement, FFBC gave Mr. Murrell one month’s
advance written notice of termination on November 4, 2005 (the “Notice Period”).
Accordingly, Mr. Murrell’s employment with FFBC will end effective December 4,
2005 (the “Date of Termination”). During the Notice Period Mr. Murrell shall not
report to work, but shall be available to assist with the transfer of his
responsibilities and take such actions as are necessary to assure a smooth
transition.
     2. FFBC will pay Mr. Murrell all salary due through his Date of Termination
and will also pay him a lump sum payment of earned and accrued, banked and/or
carryover vacation pay due under FFBC’s vacation policy, payable at the rate of
Mr. Murrell’s current base salary, less appropriate tax withholdings and
deductions.
     3. Severance Benefits. Provided Mr. Murrell fulfills his obligations
hereunder, FFBC will provide him with the following Severance benefits:
          (a) Severance Pay. (i) FFBC will provide Mr. Murrell with severance
pay in an amount equal to his 24 months of his current base pay, payable in
equal bi-weekly installments, less applicable deductions and withholding,
commencing after the Date of Termination and ending on or before March 15, 2006;
and (ii) FFBC will pay him a lump sum payment of One Hundred Two Thousand, Five
Hundred Sixty Thousand Dollars and No Cents ($102,560.00) (an amount equal to
two (2) times Mr. Murrell’s most recent payment under the Performance Incentive
Plan).
          (b) Employment Benefits. FFBC will continue Mr. Murrell’s Employment
Benefits, as defined in the Employment Agreement, through December 4, 2007,
subject to the rights and limitations specified in the Employment Agreement.
Mr. Murrell shall qualify for full COBRA health benefit continuation coverage
thereafter, unless otherwise prohibited by law.

 



--------------------------------------------------------------------------------



 



          (c) Pay in Lieu of Outplacement Services. FFBC will pay to Mr. Murrell
in lieu of outplacement services an amount equal to five percent (5%) of his
annual base salary.
     4. Mr. Murrell’s Obligations. In consideration of the payments and benefits
provided in Section 3 above, Mr. Murrell will:
          (a) transfer his responsibilities in an appropriate manner and take
such actions as are necessary to assure a smooth transition;
          (b) not represent or bind FFBC or enter into any agreement on behalf
of FFBC at any time after November 4, 2005;
          (c) return to FFBC on November 4, 2005 all FFBC property and
materials, including but not limited to credit cards, office keys, files, books,
documents, records and memoranda;
          (d) return to FFBC his company car and cell phone no later than the
Date of Termination. Mr. Murrell will also file a final expense report and repay
outstanding cash advances no later than the Date of Termination, if he has any
unreimbursed expenses or unpaid advances;
          (e) not use or disclose, directly or indirectly, to anyone not
connected with FFBC any confidential, commercial or financial information, or
trade or business secrets obtained during the term of employment, or make copies
of any memoranda, books, records, customer lists, price lists or other documents
(whether on computer or not) for use outside FFBC, except as specifically
authorized in writing by an officer of FFBC, or as may be required by applicable
law;
          (f) fully cooperate and assist FFBC with any litigation matters or
agency proceedings for which his testimony or cooperation is requested, provided
that he is compensated for his time at his current rate of pay and for any
reasonable and necessary expenses incurred as a result of his cooperation and
assistance;
          (g) sign all necessary resignations from the Boards of Directors
and/or officer positions of FFBC and its subsidiaries; and
          (h) not solicit or directly or indirectly interfere with or disrupt,
or attempt to interfere with or disrupt, any relationship, contractual or
otherwise, between FFBC and any third party, including but not limited to its
employees, customers, and community members.
     5. Confidentiality. Mr. Murrell acknowledges he is bound by the provisions
concerning confidentiality and a covenant not to compete for a six month time
period set forth in paragraph 8 and 10 of the Employment Agreement, with the
exception that FFBC agrees to waive the covenant not to compete (but not
confidentiality) with respect to Commonwealth Bank and Trust, located in
Louisville, Kentucky. Mr. Murrell will hold in confidence, and will not disclose
to anyone, any of the terms of Severance other than

Page 2 of 5



--------------------------------------------------------------------------------



 



immediate family members and advisors, except as required by law. Mr. Murrell
acknowledges that FFBC may be required to disclose certain terms of this
Agreement in filings with the Securities and Exchange Commission. Such partial
disclosure should in no way be interpreted as a waiver of the remaining terms of
this Section. Mr. Murrell shall not make any public derogatory remarks
concerning FFBC or any of its officers, directors, employees or shareholders,
and shall not initiate any contact with the press or any other media.
     6. General Release. In exchange for the payments and benefits identified in
the Agreement, Mr. Murrell hereby releases, settles and forever discharges FFBC,
its parent, subsidiaries, affiliates, successors and assigns, together with
their past and present directors, officers, employees, agents, insurers,
attorneys, and any other party associated with FFBC, to the fullest extent
permitted by applicable law, from any and all claims, causes of action, rights,
demands, debts, liens, liabilities or damages of whatever nature, whether known
or unknown, suspected or unsuspected, which Mr. Murrell ever had or may now have
against FFBC or any of the foregoing. This includes, without limitation, any
claims, liens, demands, or liabilities arising out of or in any way connected
with Mr. Murrell’s employment with FFBC and the termination of that employment,
pursuant to any federal, state or local laws regulating employment such as the
Civil Rights Act of 1964, the Civil Rights of 1991, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Civil
Rights Act known as 42 USC 1981, the Employee Retirement Income Security Act of
1974 (“ERISA”), the Worker Adjustment and Retraining Notification Act (“WARN”),
the Fair Labor Standards Act of 1938, as well as all federal, state and local
laws, except that this release shall not affect any rights of Mr. Murrell for
benefits payable under any FFBC benefit plans, Social Security, Worker’s
Compensation or Unemployment laws or rights arising out of any breach of this
Agreement by FFBC.
     7. Waiver and Release Under ADEA and OWBPA. Mr. Murrell further expressly
and specifically waives any and all rights or claims under the Age
Discrimination in Employment Act of 1967 and the Older Workers Benefit
Protection Act (collectively the “Act”). Mr. Murrell acknowledges and agrees
that this waiver of any right or claim under the Act (the “Waiver”) is knowing
and voluntary, and specifically agrees as follows: (a) that this Agreement and
this Waiver is written in a manner which he understands; (b) that this Waiver
specifically relates to rights or claims under the Act; (c) that he does not
waive any rights or claims under the Act that may arise after the date of
execution of this Agreement; (d) that he waives rights or claims under the Act
in exchange for consideration in addition to anything of value to which he is
already entitled; and (e) that he is hereby advised in writing to consult with
an attorney prior to executing this Agreement.
     8. It is understood and agreed that for purposes of this Agreement, the
term “FFBC” as used herein, shall include not only First Financial Bancorp, but
also all of its direct or indirect subsidiaries or affiliated companies,
including but not limited to First Financial Bank, N.A., First Financial Capital
Advisors, LLC, First Financial Insurance, and all officers, directors, and
employees of any of the foregoing.
     9. This Agreement shall bind Mr. Murrell’s heirs, executors,
administrators, personal representatives, spouse, dependents, successors and
assigns.

Page 3 of 5



--------------------------------------------------------------------------------



 



     10. This Agreement shall not be construed as an admission by FFBC of any
wrongdoing or any violation of any federal, state or local law, regulation or
ordinance, and FFBC specifically disclaims any wrongdoing whatsoever against
Mr. Murrell on the part of itself, its employees, representatives or agents.
     11. Neither this Agreement, nor any right or interest hereunder, shall be
assignable by Mr. Murrell, his beneficiaries or legal representatives, without
the prior written consent of an officer of FFBC.
     12. This Agreement sets forth the entire agreement between the parties with
the exception of any obligations under the Employment Agreement which continue
after Mr. Murrell’s termination, and any other previous Agreement(s) regarding
confidentiality, non-solicitation and non-competition. The terms of this
Agreement may not be modified other than in a writing signed by the parties.
     13. This Agreement shall in all respects be interpreted, enforced and
governed by the laws of the State of Ohio. All parties to this Agreement agree
they are bound by the arbitration provision set forth in Paragraph 7 of the
Employment Agreement, in interpreting any disputes concerning the Agreement or
otherwise arising from Mr. Murrell’s employment with FFBC.
     14. If any provision of this Agreement is determined to be unenforceable by
any court, then such provision will be modified or omitted to the extent
necessary to make the remaining provisions of this Agreement enforceable.
     15. Mr. Murrell acknowledges that he understands that he has forty-five
(45) days after receipt of this Agreement to decide whether to accept it and
that he may revoke any acceptance of this Agreement within (7) days of such
acceptance. This Agreement shall not become effective until the seven (7) day
revocation period has expired.
TAKE THIS AGREEMENT HOME, READ IT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.
IN WITNESS WHEREOF, FFBC hereby offers this Agreement to Mr. Murrell on this
30th day of November, 2005.

            FIRST FINANCIAL BANCORP
      By:   /s/ Regina P. Brackett                    

Page 4 of 5



--------------------------------------------------------------------------------



 



     ACCEPTANCE
I hereby agree to the terms of this Agreement and acknowledge my acceptance of
it this 4 day of December, 2005.
WITNESS:

                        /s/ C. Thomas Murrell, III         C. Thomas Murrell
III           

Page 5 of 5